Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant application having Application No. 16289318 filed on 02/28/2019 is presented for examination by the examiner.

Election/Restriction
Applicant’s election without traverse of invention I, claims 1-19, drawn to a voice coil motor in the reply filed on 11/11/2020 is acknowledged. Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II drawn to a method for driving a voice coil motor, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of 15241833, filed 08/19/2016 ,now U.S. Patent #10254504, which is a continuation of 13882440, filed 04/29/2013, now U.S. Patent #9448383 and that is a 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13882440 and Application No. 15241833, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the limitation “ wherein the bobbin is disposed at the initial position so that the second gap is shorter than the first gap” and that “the first elastic member comprises two elastic members spaced apart from each other” recited in claim 1 is not supported by the parent applications or current specification, because there is no descriptions or support that when the bobbin is disposed at the initial position so that the second gap between the bobbin and upper plate of the cover is shorter than the first gap which is between the bobbin and the base, since the first gap may be smaller or same as the second gap either due to construction and sagging of elastic members due to bobbin weight when the voice coil motor is so i.e. vertically placed in the gravitational field, as disclosed in e.g. paragraphs [012, 65-66] of the published instant application and parent applications, and as depicted in Figs. 1, 5a-b. Therefore claim 1-15 are not entitled to priority date as noted above.



Drawings
The applicant’s drawings submitted on 02/28/2019 are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature of wherein the bobbin is disposed at the initial position so that the second gap is shorter than the first gap” and that “the first elastic member comprises two elastic members spaced apart from each other” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Specifically, the limitation “ wherein the bobbin is disposed at the initial position so that the second gap is shorter than the first gap” and that “the first elastic member comprises two elastic members spaced apart from each other” recited in claim 1are problematic since they are   not supported by the parent applications or current specification, because there is no descriptions or support that when the bobbin is disposed at the initial position, the second gap between the bobbin and upper plate of the cover is shorter than the first gap which is between the bobbin and the base, or that and that the first elastic member comprises two elastic members spaced apart from each other or separated from each other. As best understood from the disclosure the first gap may be smaller or same as the second gap either due to construction and sagging of elastic members due to bobbin weight when the voice coil motor is so, i.e. vertically placed in the gravitational field, as disclosed in e.g. paragraphs [012, 65-66] of the published instant application and parent applications, and as depicted in Figs. 1, 5a-b, and also reflected in the claimed language of claim 2. Additionally, as best understood the two parts of the first elastic member can be elastically insulated, or presumably electrically insulated from each other due to electrical connections to the wire ends of the coils (see e.g. paragraph [59], of published application or its parent applications), but there is not indications or support that the two parts of the first elastic member are two separate and spaced apart elastic members. Applicant has not pointed out where or how this claim limitation is supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed or its parent applications. 
	
	Claim Objections
Claim Interpretation
Claims 1-20 are objected to because of the following informalities:  Claims 1-4, 6-7 and 16-19 include the time-dependent and conditional term “when” that is related to specific operations and/or functions of the voice coil motor, i.e. regarding operation of current or absence of current. However, the limitations connected to this term will be treated to the extent of the structural features of the device, as it is held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “wherein the bobbin is disposed at the initial position so that the second gap is shorter than the first gap” and that “the first elastic member comprises two elastic members spaced apart from each other” recited in claim 1 are not  supported by the parent applications, the current specification or the drawings, because there is no descriptions or support that when the bobbin is disposed at the initial position, the second gap between the bobbin and upper plate of the cover is shorter than the first gap which is between the bobbin and the base. As best understood from the disclosure the first gap may be smaller or same as the second gap either due to construction and sagging of elastic members due to bobbin weight when the voice coil motor is so, i.e. vertically placed in the gravitational field, as disclosed in e.g. paragraphs [012, 65-66] of the published instant application and parent applications, and as depicted in Figs. 1, 5a-b, and also reflected in the claimed language of claim 2. Additionally, as best understood the two parts of the first elastic member can be elastically insulated, or presumably electrically insulated from each other due to electrical connections to the wire ends of the coils (see e.g. paragraph [59], of published application or its parent applications), but there is not indications or support that the two parts of the first elastic member are two separate and spaced apart elastic members. Applicant has not pointed out where or how this claim limitation is supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed or its parent applications (see MPEP 2163.04, Sec. I). 
Claims 2-15 depend on claim 1 and therefore inherit the same deficiency.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the bobbin is disposed at the initial position so that the second gap is shorter than the first gap” in last two lines of claim 1 and that “the first elastic member comprises two elastic members spaced apart from each other” in line 8. However, this limitation is confusing because it is unclear how they can be understood and treated given that is not supported by the parent applications, the current specification or the drawings, and effectively is opposite from the disclosure where the first gap between the bobbin and the base is smaller or shorter than the second gap which is between the bobbin and the upper plate of the cover, nor that the two parts of the first elastic member are s[aced apart from each other. Specifically, there is no descriptions or support that when the bobbin is disposed at the initial position, the second gap between the bobbin and upper plate of the cover is shorter than the first gap which is between the bobbin and the base. As noted above and best understood from the disclosure the first gap may be smaller or same as the second gap either due to construction and sagging of elastic members due to bobbin weight when the voice coil motor is so, i.e. vertically placed in the gravitational field, as disclosed in e.g. paragraphs [012, 65-66] of the published instant application and parent applications, and as depicted in Figs. 1, 5a-b, and also reflected in the claimed language of claim 2, where “the inner part of the first elastic member is disposed at a position lower than that of the outer part of the first elastic member when the bobbin is disposed at the initial position” therefore further reducing the first gag due to the sagging of elastic member holding the bobbin as the bobbin weight i.e. gravity pool of the bobbin in certain vertical orientations of the voice coil motor device. Additionally, as best understood the two parts of the first elastic member can be elastically insulated, or presumably electrically insulated from each other due to electrical connections to the wire ends of the coils (see e.g. paragraph [59], of published application or its parent applications), but there is not indications or support that the two parts of the first elastic member are two separate and spaced apart elastic members. For the purposes of the examination the above limitations will be treated broadly and in light of the disclosed specification where the gaps may be same or close in size or where the first gap may be smaller/shorter than the second gap in certain situations when the voice coil motor is vertically oriented such that the gravity pulls on the suspended bobbin causing it to sag towards the base and reducing at least slightly or to an extent the first gap, and that the first elastic member may have two spaced apart parts, but not disconnected, such as e.g. left and right or top and bottom parts of the first elastic part, which are spaced apart. It is suggested to amend the above limitation and provide explanations for the support and treatment of the limitations in order to remove the new mater and indefiniteness issues. 
Claims 2-15 depend on claim 1 and therefore inherit the same deficiency.  
Claims 2, 7, and 16-17 recited the limitations “wherein the inner part of the first/second elastic member is disposed at a position lower than that of the outer part of the first/second elastic member when the bobbin is disposed at the initial position”. However, these limitations are confusing because it is unclear how and under what circumstances are the above inner parts of the elastic members lower than the outer parts, e.g. always, under certain conditions e.g. under gravity and in certain orientations of the voice coil motor device or in some other ways and combinations? The above limitations will be treated to the extent of the structure and in light of the specification, i.e. that the inner elastic parts are lower due to sagging because of the weight of the bobbin, and because the elastic parts as e.g. springs that support the moving part/bobbin are pulled by the weigh/mass of the bobbin in some conditions i.e. in gravity and for some orientations of the device. It is suggested to amend the claims if different meanings are sought and in order to remove the indefiniteness issues.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sue (of record, see Information Disclosure Statement dated 02/28/2019) JP 2007-248964.
In regard to independent claim 1, Sue teaches (see Figs. 1 -5) a voice coil motor  (i.e. as a lens drive 10, of a camera [01-02, 14-26, 28], as depicted in Figs. 1,3, 4a-f, 5c-d), the VCM
comprising: 
a cover (i.e. covering holder 11, paragraph [0030]) comprising an upper plate (i.e. upper plate of covering holder 11 with entrance window 18, paragraph [0030, 34]) and a lateral plate extending from an edge of the upper plate (i.e. side plate(s) extending from the upper plate of covering holder 11 and towards the base 19, as depicted in Figs. 3-4, paragraph [30, 34]); 
a bobbin disposed in the cover (moving lens object, sleeve 15 with body tube 12 and coil 14, 14’, disposed in the cover 11, see paragraph [02, 0010, 28-29], with opening of 15, 12, as depicted in Figs. 1,3, paragraph [29]); 
a coil disposed on the bobbin (i.e. coil 14, 14’, wire 20, disposed on the bobbin 15,12, paragraph [28-31, 44], i.e. at the periphery of 15, 12, as depicted in Figs. 1,3-5, paragraph [0031]); 
a magnet disposed between the coil and the lateral plate of the cover (i.e. magnet 17, disposed between the coil 14, 14” and the lateral plate(s) of the covering holder 11, paragraph [30-31, 10-11]); 
a base (19) disposed below the bobbin (15,12) and coupled to the lateral plate (coupled with lateral plate(s) of 11) of the cover (i.e. holder 19 with the opening as depicted in Fig. 3, below 15,12 and coupled with fittings with lateral plate(s) of covering 11, paragraph [30-31]);
a first elastic member coupled to the bobbin (i.e. one of the springs 13, 13’ coupled to and supporting the bobbin sleeve 15 with body tube 12, paragraph [33-34], as depicted in Figs. 1, 3-5), wherein the first elastic member comprises two elastic members spaced apart from each other (i.e. as e.g. springs 13’ comprises two parts as e.g. left/right, top bottom parts of 13’ with e.g. spaced apart terminals 13’b, paragraph [33-34, 35-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein each of the two elastic members (each of two parts of 13’) comprises an inner part coupled to the bobbin (i.e. as innermost parts of 13’, with connecting parts, terminals 13’b on 13’a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3, that are coupled to the lower part or back end of 15, 14/14’,12, paragraph [0040]), an outer part coupled to the base (i.e. as outer parts of 13’ connected to base holder 19 and its grooves 19a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3), and a connection part connecting the inner part and the outer part (i.e. as connecting parts of 13’, i.e. spring arms connecting the outer ring part of 13’ with inner parts 13’b, 13’a, paragraph [0040]);
wherein the coil (14, 14”) is electrically connected to the two elastic members (i.e. as coil ends of 14, 14’ coil are electrically connected to coil terminals 13’b of two elastic parts of 13, paragraphs [34-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein the first elastic member is configured to support the bobbin to form a first gap between the bobbin and the base (as e.g. 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming first gap depicted between bobbin 15,14,14’,12 and holder 19 surface of 19, as depicted in Fig. 1,3-4f) and a second gap between the bobbin and the upper plate of the cover (i.e. as 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming second gap between surface of 15, 14, 14’, 12 and upper plate of cover 11, as depicted in Fig. 1,3-4f) at an initial position when no current is applied to the coil (i.e. due to no supply of current for driving VCM to coil 14, 14’, in waiting/standby/natural state/position, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a), and wherein the bobbin is disposed at the initial position so that the second gap is shorter than the first gap (as interpreted from 112 section above due to 112 issues, with no supply of current for driving VCM to coil 14, 14’, in waiting/standby/natural state/position the second gap between 15,12 and upper plate of 11 is smaller or about same as the first gap between surface of 15,12 and e.g. lower surface of holder 19, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 1a). Furthermore, regarding claim 1 and its dependent claims 2-20 it is noted that it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, Sue teaches (see Figs. 1 -5) that the inner part of the first elastic member (13'a,13’b of 13’ and its' lower surface) is disposed at a position lower than that of the outer part of the first elastic member (i.e. than the outer part of 13’ and its top surface, and since 10 can be used and oriented such that 13’ and base 19 are in the direction of gravity and elastic rings 13’, 13 sag due to the mass of 15, 14’14,12 and particular position in the gravity field) when the bobbin is disposed at the initial position (i.e. in waiting/standby state, position, . paragraphs [12, 17-18, 45-47]). 
Regarding claim 3, Sue teaches (see Figs. 1 -5) that the bobbin (15,12) moves toward the base (holder 19) to decrease the first gap (i.e. thus decreasing first gap between 15,12 and 19) when a backward current is applied to the coil through the two elastic members (i.e. as 15,14,14’,12 moves downward, towards 19 in normal mode photography position, paragraphs [0046, 0047, 0049], along optical axis X, Fig. 1,4a-5e, and decreasing first gap space between bottom surface of 15,12, 14, 14” and top surface of 19, as current in the plane of the Fig. 4a-f this side of paper to the back side, reverse current is supplied to coils 14,14’, via 13’,e.g. paragraphs [46, 49]). 
Regarding claim 4, Sue teaches (see Figs. 1 -5) that the bobbin (15,12) moves toward the upper plate of the cover (upper plate of 11) to decrease the second gap when a forward current is applied to the coil through the two elastic members (i.e. 15, 12 moves upward, e.g. to the position of close-up photography mode, i.e. towards opposite end of the moving range of moving from end-to end, paragraphs [06-07, 43], along optical axis X, Fig. 1,4a-5e, decreasing second gap space between top of 15,12 and top/sides of the 11, when applying current through the coil 14, 14’ via 13’, in the plane of the Fig. 4a-f back side of paper to the this side, hereafter referred as ‘current’, this current is opposite in direction to the reverse current, paragraphs [43-44, 46-47], see Figs. 4c-f).  
Regarding claim 5, Sue teaches (see Figs. 1 -5) that the bobbin (15,12) is formed at an inner surface with a screw thread (i.e. as the bobbin 15,12 is formed with threaded screw portion on inner surface as clearly depicted in Fig. 3, paragraphs [28-29]). 
Regarding claim 6, Sue teaches (see Figs. 1 -5) comprising: 
a second elastic member  (i.e. second spring 13) coupled to the bobbin and disposed over the first elastic member (i.e. as 13 coupled to bobbin 15,12 and over spring 13’, as depicted in e.g. Figs. 1, 3-5, paragraphs [33-34]), 
wherein the second elastic (13) member comprises an inner part coupled to the bobbin (i.e. innermost part of 13, as depicted in Figs. 1,3-4f, paragraph [40], coupled to the bobbin upper part of 15,14/14’,12, paragraphs [34-35,40]), an outer part disposed between the magnet and the upper plate of the cover (i.e. outermost part of 13 disposed between magnet 17 and the upper plate of the cover 11, as depicted in e.g. Figs. 1a, 3-4, paragraphs [33-35,40]), and a connection part connecting the inner part of the second elastic member and the outer part of the second elastic member (i.e. connecting part of 13, spring arms connecting the innermost and outer part of 13, as depicted in Figs. 1,3-4f, i.e. similar to 13' paragraphs [33-35,40]), and 
wherein the connection part of the second elastic member is spaced apart from the upper plate of the cover when the bobbin is disposed at the initial position (i.e. as connecting part of 13, spring arms are spaced apart from 11 upper plate of the cover 11 as the bobbin 15,12 is at waiting/standby/natural state/position as separated by second gap, as depicted in Figs. 1a, 4a, paragraphs [12, 17-18, 33-35, 45-47]).
Regarding claim 7, Sue teaches (see Figs. 1 -5) that the inner part of the second elastic member (innermost part of 13 and its' lower surface) is disposed at a position lower than that of the outer part of the second elastic member (i.e. than the outer part of 13 and its top surface, and since 10 can be used and oriented such that 13, cover 11 and base 19 are in the direction of gravity and elastic rings 13, 13’ sag due to the mass of 15, 14’14,12 and particular position in the gravity field) when the bobbin is disposed at the initial position (i.e. in waiting/standby state, position, paragraphs [12, 17-18, 33-35, 45-47]). 
Regarding claim 8, Sue teaches (see Figs. 1 -5) that the at least a portion of the connection part of the second elastic member is overlapped with the upper plate of the cover in a vertical direction (i.e. as connecting part of 13 spring arms are overlapped with upper plate of the cover 11, as depicted in Figs. 1a, 4a-f, paragraphs [12, 17-18, 45-47])
Regarding claim 9, Sue teaches (see Figs. 1 -5) comprising: a spacer disposed between the magnet and the upper plate of the cover (i.e. as yoke 16 parts disposed between magnet 17 and upper plate of 11, as depicted in e.g. Figs. 1a, 4a-f, paragraphs [30-32]).  
Regarding claim 10, Sue teaches (see Figs. 1 -5) that the coil is overlapped to the magnet in a horizontal direction (i.e. as coil 14, or 14’ is overlapped with magnet 17 as depicted in Figs. 1a, 4a-f e.g. as the VCM driving device 10 is placed on a side, paragraphs [31-33]), and wherein a vertical length of the magnet is greater than a vertical length of the coil (i.e. due to relative sizes i.e. thicknesses along e.g. optical axis direction of magnet 17 and coil e.g. 14, or 14’ as depicted in Figs. 1a, 4a-f, paragraphs [31-33]).  
Regarding claim 11, Sue teaches (see Figs. 1 -5) that at least a portion of the bobbin is overlapped with the upper plate of the cover and the base in a vertical direction (as at least part of bobbin 15,12 is overlapped with the upper plate of cover 11 and the base holder 19 in e.g. direction of optical axis direction, depicted in Figs. 1a, 4a-f, paragraphs [1, 19-22, 30-34]).  
Regarding claim 12, Sue teaches (see Figs. 1 -5) that the bobbin (15, 12) comprises a sill extending from a lower portion of a periphery of the bobbin and disposed under the coil (i.e. as the sill, lip extending from lower portion of 15 below the coils 14’, and wire par 20, as best depicted in Figs. 1a, 4a-f, paragraphs [28-32, 44]), and wherein the sill of the bobbin is overlapped with the coil in a vertical direction (i.e. as at least the edge of the sill, lip extending from lower portion of 15 overlaps with the edge of the coils 14’, 14, and their wire part 20, as best depicted in Figs. 1a, 4a-f, paragraphs [28-32,44]). 
Regarding claim 13, Sue teaches (see Figs. 1 -5) that the bobbin (15,14,14’,12) is formed at an inner surface with a screw thread (i.e. as the bobbin part 15,12 formed with threaded screw portion on an inner surface as clearly depicted in Fig. 3, paragraphs [28-29]). 
Regarding claim 14, Sue teaches (see Figs. 1 -5) a camera (camera,  camera of a cellular phone, paragraphs [02, 28-29]), comprising: an image sensor; the voice coil motor of claim  2 (i.e. as camera has and functions with an image sensor as main part of camera, and as  the VCM lens drive 10 is part of camera, paragraphs [02, 28-29]); and a lens coupled to the bobbin of the voice coil motor and spaced apart from the image sensor (i.e. as the lens drive part 10 has the bobbin 15,12 where the lens tube 12 is equipped with lens 12a, paragraphs [02, 28-29], see e.g. Fig. 3).  
Regarding claim 15, Sue teaches (see Figs. 1 -5)  a mobile terminal (cellular phone with a camera,  camera equipped with the lens drive 10, paragraphs [02, 28-29]), comprising the camera of claim 14 (cellular phone with a camera,  camera equipped with the lens drive 10, paragraphs [02, 28-29]).

In regard to independent claim 16, Sue teaches (see Figs. 1 -5) a voice coil motor  (i.e. as a lens drive 10, of a camera [01-02, 14-26, 28], as depicted in Figs. 1,3, 4a-f, 5c-d), the VCM
comprising: 
a cover (i.e. covering holder 11, paragraph [0030]) comprising an upper plate (i.e. upper plate of covering holder 11 with entrance window 18, paragraph [0030, 34]) and a lateral plate extending from an edge of the upper plate (i.e. side plate(s) extending from the upper plate of covering holder 11 and towards the base 19, as depicted in Figs. 3-4, paragraph [30, 34]); 
a bobbin disposed in the cover (moving lens object, sleeve 15 with body tube 12 and coil 14, 14’, disposed in the cover 11, see paragraph [02, 0010, 28-29], with opening of 15, 12, as depicted in Figs. 1,3, paragraph [29]); 
a coil disposed on the bobbin (i.e. coil 14, 14’ disposed on the bobbin 15,12, paragraph [28-31], i.e. at the periphery of 15, 12, as depicted in Figs. 1,3-5, paragraph [0031]); 
a magnet disposed between the coil and the lateral plate of the cover (i.e. magnet 17, disposed between the coil 14, 14” and the lateral plate(s) of the covering holder 11, paragraph [30-31, 10-11]); 
a base (19) disposed below the bobbin (15,12) and coupled to the lateral plate (coupled with lateral plate(s) of 11) of the cover (i.e. holder 19 with the opening as depicted in Fig. 3, below 15,12 and coupled with fittings with lateral plate(s) of covering 11, paragraph [30-31]);
a first elastic member coupled to the bobbin (i.e. one of the springs 13, 13’ coupled to and supporting the bobbin sleeve 15 with body tube 12, paragraph [33-34], as depicted in Figs. 1, 3-5),
wherein the first elastic member comprises two elastic members spaced apart from each other (i.e. as e.g. springs 13’ comprises two parts as e.g. left/right, top bottom parts of 13’ with e.g. spaced apart terminals 13’b, paragraph [33-34, 35-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein each of the two elastic members (each of two parts of 13’) comprises an inner part coupled to the bobbin (i.e. as innermost parts of 13’, with connecting parts, terminals 13’b on 13’a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3, that are coupled to the lower part or back end of 15, 14/14’,12, paragraph [0040]), an outer part coupled to the base (i.e. as outer parts of 13’ connected to base holder 19 and its grooves 19a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3), and a connection part connecting the inner part and the outer part (i.e. as connecting parts of 13’, i.e. spring arms connecting the outer ring part of 13’ with inner parts 13’b, 13’a, paragraph [0040]);
wherein the coil (14, 14”) is electrically connected to the two elastic members (i.e. as coil ends of 14, 14’ coil are electrically connected to coil terminals 13’b of two elastic parts of 13, paragraphs [34-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein the first elastic member is configured to support the bobbin to form a first gap between the bobbin and the base (as e.g. 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming first gap depicted between bobbin 15,14,14’,12 and holder 19 surface of 19, as depicted in Fig. 1,3-4f) and a second gap between the bobbin and the upper plate of the cover (i.e. as 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming second gap between surface of 15, 14, 14’, 12 and upper plate of cover 11, as depicted in Fig. 1,3-4f) at an initial position when no current is applied to the coil (i.e. due to no supply of current for driving VCM to coil 14, 14’, in waiting/standby/natural state/position, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a), and 
the inner part of the first elastic member (13'a,13’b of 13’ and its' lower surface) is disposed at a position lower than that of the outer part of the first elastic member (i.e. than the outer part of 13’ and its top surface, and since 10 can be used and oriented such that 13’ and base 19 are in the direction of gravity and elastic rings 13’, 13 sag due to the mass of 15, 14’14,12 and particular position in the gravity field) when the bobbin is disposed at the initial position (i.e. in waiting/standby state, position, . paragraphs [12, 17-18, 45-47]). Furthermore, regarding claim 16 and its dependent claims 17-20 it is noted that it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 17, Sue teaches (see Figs. 1 -5) comprising: 
a second elastic member  (i.e. second spring 13) coupled to the bobbin and disposed over the first elastic member (i.e. as 13 coupled to bobbin 15,12 and over spring 13’, as depicted in e.g. Figs. 1, 3-5, paragraphs [33-34]), 
wherein the second elastic (13) member comprises an inner part coupled to the bobbin (i.e. innermost part of 13, as depicted in Figs. 1,3-4f, paragraph [40], coupled to the bobbin upper part of 15,14/14’,12, paragraphs [34-35,40]), an outer part disposed between the magnet and the upper plate of the cover (i.e. outermost part of 13 disposed between magnet 17 and the upper plate of the cover 11, as depicted in e.g. Figs. 1a, 3-4, paragraphs [33-35,40]), and a connection part connecting the inner part of the second elastic member and the outer part of the second elastic member (i.e. connecting part of 13, spring arms connecting the innermost and outer part of 13, as depicted in Figs. 1,3-4f, i.e. similar to 13' paragraphs [33-35,40]), and 
wherein the inner part of the second elastic member (innermost part of 13 and its' lower surface) is disposed at a position lower than that of the outer part of the second elastic member (i.e. than the outer part of 13 and its top surface, and since 10 can be used and oriented such that 13, cover 11 and base 19 are in the direction of gravity and elastic rings 13, 13’ sag due to the mass of 15, 14’14,12 and particular position in the gravity field) when the bobbin is disposed at the initial position (i.e. in waiting/standby state, position, paragraphs [12, 17-18, 33-35, 45-47]).
Regarding claim 18, Sue teaches (see Figs. 1 -5) that the bobbin (15,12) moves toward the base (holder 19) to decrease the first gap (i.e. thus decreasing first gap between 15,12 and 19) when a backward current is applied to the coil through the two elastic members (i.e. as 15,14,14’,12 moves downward, towards 19 in normal mode photography position, paragraphs [0046, 0047, 0049], along optical axis X, Fig. 1,4a-5e, and decreasing first gap space between bottom surface of 15,12, 14, 14” and top surface of 19, as current in the plane of the Fig. 4a-f this side of paper to the back side, reverse current is supplied to coils 14,14’, via 13’,e.g. paragraphs [46, 49]). 
Regarding claim 19, Sue teaches (see Figs. 1 -5) that the bobbin (15,12) moves toward the upper plate of the cover (upper plate of 11) to decrease the second gap when a forward current is applied to the coil through the two elastic members (i.e. 15, 12 moves upward, e.g. to the position of close-up photography mode, i.e. towards opposite end of the moving range of moving from end-to end, paragraphs [06-07, 43], along optical axis X, Fig. 1,4a-5e, decreasing second gap space between top of 15,12 and top/sides of the 11, when applying current through the coil 14, 14’ via 13’, in the plane of the Fig. 4a-f back side of paper to the this side, hereafter referred as ‘current’, this current is opposite in direction to the reverse current, paragraphs [43-44, 46-47], see Figs. 4c-f).  
Regarding claim 20, Sue teaches (see Figs. 1 -5) that the bobbin (15,14,14’,12) is formed at an inner surface with a screw thread (i.e. as the bobbin part 15,12 formed with threaded screw portion on an inner surface as clearly depicted in Fig. 3, paragraphs [28-29]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872